Citation Nr: 1037233	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  03-15 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Carol Hampton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970, 
with service in the Republic of Vietnam (Vietnam) from August 2, 
1968 to August 19, 1969.  The Veteran was the recipient of the 
National Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  The Veteran died in February 2002; the 
appellant is his surviving spouse.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  The appellant 
submitted a Notice of Disagreement with this denial in February 
2003 and timely perfected her appeal in June 2003.

In March 2006, the appellant testified in a Board video 
conference hearing.  A transcript of that proceeding has been 
associated with the VA claims file.

In August 2006, the Board remanded these claims in order to 
obtain the Veteran's medical records associated with his Social 
Security Administration disability application.  Thereafter, in 
response to the Board's June 2008 notification that the member of 
the Board who conducted her March 2006 Travel Board hearing was 
no longer with the Board, the appellant, in June 2008, indicated 
that she wished to be rescheduled for another Travel Board 
hearing.  This hearing, before the undersigned Veterans Law 
Judge, took place in June 2010.  A transcript of that proceeding 
has been associated with the VA claims file.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Applicability of Stay

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within Vietnam during the Vietnam era, for three 
new conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of VA directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in Vietnam during the 
Vietnam era.  As discussed in further detail below, the Board 
notes that the present claims are not subject to the stay in 
question, the Board will proceed with a decision on the merits.






FINDINGS OF FACT

1.  The Veteran died in February 2002.  His death certificate 
lists the immediate cause of death as hypotension, bradycardia, 
and respiratory failure, due to fungal sepsis, due to acute 
myeloblastic leukemia (AML), due to immunocompromised state.  No 
autopsy was performed.

2.  At the time of his death, the Veteran was in receipt of non-
service connected pension, but was not service connected for any 
disabilities.

3.  The competent medical evidence of record indicates that the 
cause of the Veteran's death was AML.

4.  The preponderance of the medical evidence of record is 
against a finding that exposure to Agent Orange caused or 
contributed materially or substantially to the cause of the 
Veteran's death, and is against a finding that the Veteran's 
cause of death was otherwise related to his military service.

5.  The Veteran was not in receipt of, or entitled to receive, 
compensation based on total disability for a period of 10 years 
of more immediately preceding his death, there were no service-
connected disabilities that were continuously rated totally 
disabling for a period of at least five years from the date of 
discharge, and he was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military service, 
nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 3.303, 3.304, 
3.307, 3.309(e), 3.312 (2009).
2.  The requirements for entitlement to DIC under 38 U.S.C. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  


The Court also held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement of 
the conditions, if any, for which the Veteran was service-
connected at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in March 2002 and October 2006 
fully satisfied the duty to notify provisions for the first three 
elements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (b)(1) (2009); Quartuccio, at 187.  The appellant 
was aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  See Pelegrini II, at 120-
121.  The RO also provided Hupp compliant notice in the October 
2006 notice letter.

While the notice letters did not specifically discuss the 
conditions for which the Veteran was service-connected, the Board 
notes that the Veteran had not been service-connected for any 
disabilities during his lifetime.  Any error on the first element 
of Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Further, the aforementioned notice 
letters did not specifically address service connection for the 
cause of the Veteran's death based on conditions for which the 
Veteran had not received service connection during his life.  The 
Board notes that the appellant discussed the possibility of 
service connecting the cause of the Veteran's death at both of 
her hearings before the Board as well as in most of her 
correspondence with VA.  The Board finds that the appellant had 
actual knowledge of the Veteran's disabilities and their 
potential connection to service.  Any error on the third element 
of Hupp notice is harmless.  Id.


Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, any questions as to the appropriate 
disability ratings or effective dates to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claims, as well as the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that she 
wanted VA to obtain or that she felt were relevant to the 
claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on a claim, as defined by law.  In cause of death cases, 
a medical opinion is necessary if there is competent evidence to 
establish the cause of death, an indication that the cause of 
death may be associated with service or a service connected 
disability and insufficient medical evidence to render a decision 
on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" consists of the appellant's 
lay statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence of 
record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of 
record "establishing that the veteran suffered an event, injury, 
or disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II.  Cause of Death - 38 U.S.C.A. § 1310

Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including leukemia, when manifested 
to a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection - cause of death

VA death benefits are payable if a veteran died from a service-
connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5, 3.312 (2009).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  See 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2009); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The regulations also state that there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition affected a vital organ and was of itself of a 
progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) 
(2009).

Service connection - herbicide exposure

For purposes of establishing service connection for a disability 
resulting from exposure to an herbicide agent, a veteran who had 
active service in Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, will be presumed to have been 
exposed to an herbicide agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disease listed in 38 C.F.R. § 3.309(e) to a degree of 10 
percent or more following his service in Vietnam, the disease 
shall be presumed to have been incurred during service.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2009).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 38 
C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.307(a)(6)(iii) (2009) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The Veteran died in February 2002, 31 years after his separation 
from service in May 1970, at the age of 54.

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that exposure to 
Agent Orange in service caused or contributed to the cause of his 
death.  See, e.g., June 2003 Substantive Appeal (VA Form 9).  
Specifically, she argues that the Veteran's presumed exposure to 
Agent Orange caused leukemia, chloracne, a heart disability, and 
diabetes mellitus.  As noted above, leukemia, chloracne, and 
diabetes mellitus are disabilities presumed to be due to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).

Agent Orange Exposure

(i.)  Presumptive service connection

It is undisputed that the Veteran served in Vietnam during his 
period of active military service.  Accordingly, exposure to 
Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).

The Veteran's death certificate lists the cause of death as 
"hypotension, bradycardia, and respiratory failure, due to fungal 
sepsis, due to acute myeloblastic leukemia, due to 
immunocompromised state."  See February 2002 Certificate of 
Death.

If in fact the Veteran died due to chronic lymphocytic leukemia, 
chloracne, or diabetes mellitus, service connection for the cause 
of his death would be warranted because all of these conditions 
are presumptive herbicide-related diseases.  See 38 C.F.R. § 
3.309(e) (2009).  However, as explained below the medical 
evidence of record demonstrates that the Veteran did not suffer 
from any of these conditions.

Before the Board can make a determination as to whether the 
appellant's claim can be granted on a presumptive basis, the 
Board must analyze the credibility and probative value of all 
medical evidence to determine if the Veteran died of a disease 
listed under 38 C.F.R. § 3.309(e).
Review of the Veteran's claims file reveals that prior to his 
death in February 2002, he was diagnosed with AML, for which he 
was receiving ARC chemotherapy in preparation for a bone marrow 
transplant.  See U.K.H. Discharge Summary, February 16, 2002.  At 
no time was he diagnosed with chronic lymphocytic leukemia.  The 
Board notes that there is a significant difference between these 
two types of leukemia.  

In a June 2007 Notice, the Secretary of VA, under the authority 
of the aforementioned Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, section 201(d), determined that 
a presumption of service connection is not warranted based on 
exposure to herbicides used in Vietnam during the Vietnam Era for 
a list of disorders that included "any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted."  See 72 Fed. Reg. 32395-32407 
(2007).  Specifically, the Notice states that, taking account of 
the available evidence, which includes a 2004 report of the 
National Academy of Sciences, the Secretary found that the 
credible evidence against an association between herbicide 
exposure and leukemia other than chronic lymphocytic leukemia 
outweighed the credible evidence for such an association, and 
determined that a positive association did not exist.  Id.  
Accordingly, the Veteran's diagnosed AML is not entitled to the 
presumption set forth in 38 C.F.R. § 3.309(e).

As explained above, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within Vietnam during the Vietnam era, for ischemic 
heart disease, Parkinson's disease, and B cell leukemias.  
However, AML is not a B-cell leukemia, and thus the new provision 
under 38 U.S.C. § 1116 (and the corresponding Board stay) is not 
for application.


With respect to the appellant's claims that the Veteran suffered 
from diabetes mellitus and chloracne prior to his death, the 
Board finds that the Veteran not suffer from either of these 
conditions prior to his death.  The appellant's attorney made 
reference to a February 2002 note that the Veteran had a glucose 
reading of 218, however, he was not diagnosed with diabetes 
mellitus at that time.  See Representative's Statement, March 17, 
2006.

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnoses of diabetes 
mellitus and chloracne, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The Board is also aware of the appellant's attorney's 
observations that: a January 2002 chest radiograph report noted 
an abnormal lung finding; myocardial perfusion tests revealed 
mild inferior and lateral septal ischemia; the Veteran had 
calcification of the abdominal aorta; the Veteran had an 
osteophytes formation and compression of the lumbar spine; and 
the Veteran suffered from folliculitis.  Id.  It is unclear from 
the correspondence received from the appellant's attorney, what 
precisely she is arguing.  It appears that she has submitted a 
laundry list of conditions the Veteran suffered from prior to his 
death, however, she has not indicated whether she believed these 
conditions to be related to Agent Orange exposure or related to 
the cause of the Veteran's death.  Regardless, review of the 
record did not reveal that the Veteran was diagnosed with any 
presumptive condition under 38 C.F.R. § 3.309(e), or that such a 
condition was the cause of the Veteran's death.

While the Board acknowledges that myocardial perfusion testing 
revealed mild inferior and lateral septal ischemia (see VA 
Medical Center Treatment Records, September 13, 1996 & May 5, 
1998), at no time was the Veteran diagnosed with ischemic heart 
disease.  Accordingly, the new the new provision under 38 U.S.C. 
§ 1116 (and the corresponding Board stay) is not for application.

Accordingly, the Board finds that the competent medical evidence 
of record indicates that the Veteran died of AML.  He did not 
have diagnoses of chronic lymphocytic leukemia, chloracne or 
diabetes mellitus.  AML is not a disease listed under 38 C.F.R. § 
3.309(e).  Therefore, presumptive service connection is not 
warranted.

Accordingly, the Board will move on to discuss whether service 
connection for the cause of the Veteran's death may be awarded on 
a direct basis.  See Combee, supra.

(ii.)  Direct service connection - Combee

As was discussed above, a claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee, supra.

In order to establish service connection for the cause of the 
Veteran's death, there must be (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is no question that element (1) has been met.  The Board's 
discussion will therefore focus on elements (2) and (3).

With respect to element (2), the Board will separately address 
in-service disease and injury.

With respect to in-service disease, a review of the available 
evidence does not suggest that AML was present in service or 
within the one-year presumptive period after service [i.e., by 
May 1971], and the appellant does not so contend.  The Veteran's 
cancer was initially diagnosed decades after service, long after 
the presumptive period in 38 C.F.R. § 3.309(a).  Accordingly, in-
service disease is not demonstrated.

With respect to in-service injury, the injury here contended is 
herbicide exposure.  As noted above, because the Veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.  See Hickson, 
supra.

With respect to crucial Hickson element (3), no competent medical 
opinion of record indicates a positive relationship between the 
Veteran's fatal AML and his presumed exposure to herbicides while 
serving in Vietnam.  The only evidence in the appellant's favor 
is her own statements to the effect that she believes that the 
Veteran's death is related to herbicide exposure in service.  It 
is well established, however, that as a lay person without 
medical training the appellant is not competent to opine on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, the competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's cause 
of death and his presumed exposure to Agent Orange.  Hickson 
element (3) is not satisfied, and the appellant's claim fails on 
this basis alone.  See Hickson, supra.

Conclusion

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death on both a direct and presumptive basis.  
Accordingly, the benefit sought on appeal is denied.

III.  38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death were service-connected, even though the Veteran 
died of non-service-connected causes, if the Veteran's death was 
not the result of his own willful misconduct, and at the time of 
death, the Veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 10 
years immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty, and 
for a period of not less than five years immediately preceding 
death; or was rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding death if 
the Veteran was a former prisoner of war who died after September 
30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2010).

The Veteran was separated from service in May 1970.  At the time 
of his death, he was not service-connected for any disabilities 
or disorders, and was neither receiving, nor was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling at any time prior to his death.  
As such, there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318.


In so concluding, the Board in no way intends to minimize the 
Veteran's sacrifices during his service to his country, or the 
appellant's sincerity in pursuing her claim.  The Board is 
sympathetic to the appellant's contention that, as a result of 
her financial hardships related to the Veteran's death and the 
loss of his non-service-connected pension, she is entitled to 
compensation benefits.  However, as previously discussed, at the 
time of his death, the Veteran was not service-connected for any 
disorders, and was neither receiving, nor was entitled to 
receive, VA compensation for a service-connected disability that 
was rated as totally disabling at any time prior to his death.

In reaching this decision, the Board has considered the "benefit-
of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, 
because the appellant does not meet the requirements for DIC 
under 38 U.S.C.A. § 1318, the doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


